Citation Nr: 0712879	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received; and if so, whether entitlement to service 
connection for that disability is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

In an August 1992 decision, the RO denied the veteran's 
original service connection claim for PTSD.  Although the RO 
notified the veteran of the denial of his claim in September 
1992, the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 decision in which the RO reopened the 
veteran's claim for service connection for PTSD, but then 
denied the claim on the merits.  The veteran filed a notice 
of disagreement (NOD) in August 2003, and the RO issued a 
statement of the case (SOC) in January 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen the claim 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001). 

In August 2006, the Board remanded the petition to reopen the 
claim for service connection for PTSD to the RO to schedule 
the veteran for a video conference hearing before a Veterans 
Law Judge, in accordance with his representative's August 
2004 request.  Although in response to a RO questionnaire, 
the veteran initially indicated that he would attend a 
hearing scheduled for him, he later indicated, through his 
representative, that he wanted to withdrew the hearing 
request.  In March 2006, the veteran's representative 
requested that the RO obtain outstanding VA treatment records 
for the veteran, indicating that the veteran was waiving 
initial RO consideration of this evidence.  The RO obtained 
the requested records and returned the matter to the Board 
for further appellate consideration. 

The Board decision granting the veteran's petition to reopen 
the claim for service connection for PTSD is set forth below.  
The claim for service connection for PTSD, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. All notification and assistance actions needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for PTSD have been accomplished.

2.  In August 1992, the RO denied service connection for 
PTSD.  Although notified of the denial in September 1992, the 
appellant did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's August 1992 denial was not previously before agency 
decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's August 1992 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's August 1992 denial is 
new and material, the criteria for reopening the claim for 
service connection for PTSD are met. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for PTSD, 
the Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.

II. Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The veteran's claim for service connection for PTSD 
previously was considered and denied.  In an August 1992 
decision, the RO denied a claim characterized as one for 
service connection for PTSD.  The evidence of record then 
consisted of the veteran's service medical records (which 
reflect no complaints, findings or diagnosis of a psychiatric 
disorder, to include PTSD), as well as service personnel 
records, and a statement from an acquaintance dated in 
February 1992.  The RO denied the claim on the basis that the 
service medical records show no indication of a psychiatric 
disorder and that the evidence submitted did not support any 
aspect of the veteran's claim, including a current diagnosis 
of PTSD.  

The veteran was notified of the denial later in September 
1992, but did not initiate an appeal.  Hence, the RO's 
decision is final as to the evidence of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The veteran filed a current claim for service connection for 
PTSD in March 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.256(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the August 1992 RO decision, pertinent evidence added 
to the claims file primarily consists of VA treatment records 
from various facilities, dated from September 1998 to 
November 2006; treatment records from the Connecticut Rocky 
Hill facility between September 1999 and March 2000; the 
veteran's completed PTSD questionnaire submitted in February 
2004; a March 2004 submission from the veteran's 
representative; a signed statement from P.C., A.P.R.N., with 
the Connecticut VA Rocky Hill facility dated in November 
2004; a signed statement from Dr. I.S. dated in October 2005; 
a June 2006 notice of monthly disability benefits from the 
Social Security Administration (SSA); and various statements 
from the veteran and his representative. 

Of the evidence received, the Board finds that medical 
records reflecting medical diagnoses of, and treatment for, 
combat-related PTSD constitute new and material evidence to 
reopen the claim.  Such evidence is "new," in that it has 
not previously been considered by agency adjudicators, is not 
cumulative or redundant of evidence previously of record.  
Such evidence is also "material" for purposes of reopening 
the claim.  As indicated above, the veteran was previously 
denied service connection for PTSD, in part, because he was 
not found to have a valid diagnosis of PTSD, and this 
evidence now reflects medical diagnoses of the condition; 
thus, the evidence relates to an unestablished fact that is 
necessary to substantiate the claim.  Moreover, when such 
diagnoses are considered in light of the information the 
veteran has provided regarding his in-service experiences, to 
include his alleged stressors, the Board also finds this 
evidence provides a reasonable possibility of substantiating 
the claim.

Accordingly, the criteria for reopening the claim for service 
connection for PTSD are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection for PTSD, on the merits, is warranted.  

As indicated above, in addition to a diagnosis and a medical 
link between the diagnosis of PTSD and a claimed stressor, 
service connection for PTSD requires credible evidence that 
the claimed stressor(s) actual occurred.  See 38 C.F.R. 
§ 3.304(f).  What constitutes credible evidence to support 
the occurrence of a stressor depends upon whether the veteran 
engaged in combat, and whether his claimed stressor(s) is/are 
related to such combat service.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
See also 38 U.S.C.A. 1154(b) (West 2002).  Participation in 
combat, a determination that is to be made on a case by case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See 38 C.F.R. § 
3.304(f); Gaines, 11 Vet. App. at 359; Cohen,10 Vet. App. at 
147; Moreau, 9 Vet. App. at 395; Zarycki, 6 Vet. App. at 98.

In this case, the veteran claims that he has PTSD as a result 
of various traumatic experiences during service in the 
Republic of Vietnam and Germany.  

In February 2004, he provided information on a PTSD 
Questionnaire, as requested by the RO.  His reported 
stressors include: the December 1970 shooting of a child when 
he was attacked by three males while part of a detail 
escorting civilian workers in Can Tho; encountering frequent 
mortar and rocket attacks while at an attack helicopter base 
at the Can Tho Army Airfield between July 1970 and June 1971 
as well as sweeping that facility twice a month for booby 
traps; and in February or March 1971, while off duty at the 
same base, witnessing a mid-air collision between a 
helicopter and a fixed wing aircraft and seeing several 
victims burned alive.  

As reported in a signed statement dated in May 2003, alleged 
stressors during service in Germany includes the veteran's 
involvement in a fight with German nationals on his way home 
from work in March 1970.  He said he suffered a multiple 
fracture of the right side of his jaw with periodic pain 
persisting to the present.  

During treatment, he also reported several other stressors to 
include: receiving small arms fire while assigned to a guard 
tower at Can Tho; being hit with a rock on the right side of 
his face while escorting cleaning and cooking staff back to 
their dwellings near the Can Tho base; being hit with a rock 
thrown to his right cheek bone and being hit with feces in 
leaves when riding on a motorcycle carriage into downtown Can 
Tho; and participating in sorties where fuel drums were 
ignited by tracer fire on suspected enemy positions.  He 
provided locations for some of the reported incidents and the 
approximate dates, in months, for some of the reported 
stressors.  

The veteran's service personnel records are of record and 
indicate that the veteran served in the Republic of Vietnam 
between July 1970 and June 1971.  Those records also confirm 
his service in Germany from October 1969 to June 1970, and 
again from July 1971 to January 1972.

In denying the claim of service connection for PTSD, the RO 
indicated-in the June 2005 supplemental SOC-that  that one 
of the reported stressors was too general in nature and that 
the veteran did not provide specific or detailed information 
to support or verify stressors.  However, the RO did not 
request the veteran to provide more detailed information 
concerning his stressors, nor did it attempt to independently 
corroborate the occurrence of any such stressors.

Under these circumstances, the Board finds that the RO should 
request the veteran to provide more specific details of the 
in-service stressful incident(s):  date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the veteran must indicate the 
location and approximate time (a 2-month specific date range) 
of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred.  The RO 
should also invite the veteran to submit corroborating 
statements in support, to include from former service 
comrades.  

Thereafter, unless objective evidence verifies the occurrence 
of one or more stressors, the RO should attempt to 
independently verify the veteran's alleged stressors through 
contact with the U.S. Army and Joint Services Records 
Research Center  (JSSR) (formerly U.S. Armed Services Center 
for Unit Records Research).  This should particularly include 
the stressors that appear to capable of independently 
verifiable:  the shooting of a child in Can Tho in December 
1970; the attacks on the Can Tho Army Airfield between July 
1970 and June 1971, as well as bi-monthly minesweeping duty 
there; a mid-air collision between a helicopter and fixed-
wing aircraft in February or March 1971 at the base; and the 
fight with German nationals while returning home from work in 
March 1970 in Germany.

The Board also points out that, although the record includes 
a number of diagnoses of PTSD, none is linked to any specific 
in-service stressor(s).  Hence, in the event that the RO 
determines that the record establishes the occurrence of 
stressor or stressors, the RO should arrange for the veteran 
to undergo examination, by a psychiatrist, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, shall result in a denial of the reopened claim 
for service connection for PTSD.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id..  

Regardless of what action the RO takes on remand, in addition 
to the stressor development noted above, the RO should obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Northampton VA Medical Center 
(VAMC), most recently dated November 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998);  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Northampton VAMC since 
November 2006, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Additionally, documents of record indicate that the veteran 
receives disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also, Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should provide information as to what 
evidence is needed to establish the claim, on the merits, and 
should request that the appellant submit all evidence in his 
possession. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal. 

As a final point, the Board notes that, while the matter is 
in remand status, the RO should clarify the veteran's 
intentions as to representation.

A specific claim may be prosecuted at any one time by only 
one recognized organization or attorney designated by the 
veteran.  38 C.F.R. § 20.601.  To designate a recognized 
organization as his or her representative, an appellant must 
execute a VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative." A properly filed 
designation made prior to appeal will continue to be honored, 
unless it has been revoked by appellant or unless the 
representative has properly withdrawn.  38 C.F.R. § 20.602.

In this case, there is a VA Form 21-22 in the claims file 
dated February 7, 2005, and it appoints the Disabled American 
Veterans (DAV) to be the veteran's service representative.  
There is nothing in the file that revokes that appointment or 
shows that the DAV has properly withdrawn.  However, there is 
a VA Form 21-22a "Appointment of Individual as Claimant's 
Representative" dated July 5, 2006, and apparently signed by 
the veteran and his agent-attorney, a Mr. G.F.D., in which 
Mr. G.F.D. is selected as the veteran's representative for 
one or more of his pending claims.  It is possible that the 
veteran's 21-22a is a writing revoking the authority of the 
DAV to act as the veteran's sole representative before VA, 
but the DAV has continued to file submissions to the Board in 
this appeal.  The RO should thus clarify the veteran's 
intentions as to representation. 

Accordingly, this matter is hereby is REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify, in writing, the 
veteran's intentions regarding his 
representation in this appeal. Appropriate 
documentation concerning such 
representation should be associated with 
the claims file.

2.  The RO should obtain from the 
Northampton VAMC copies of all outstanding 
records of psychiatric evaluation and/or 
treatment of the veteran, from November 
2006 to the present.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should request from SSA a copy 
of its determination on the veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should furnish to the appellant 
and his representative a letter requesting 
that the appellant provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on appeal.  
The letter should include a summary of the 
pertinent evidence currently of record, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD-to particularly include the shooting 
of a child in Can Tho in December 1970; 
the attacks on the Can Tho Army Airfield 
between July 1970 and June 1971, as bi-
monthly minesweeping duty there; a mid-air 
collision between a helicopter and fixed-
wing aircraft in February or March 1971 at 
the base; and the fight with German 
nationals while returning home from work 
in March 1970 in Germany.  

The RO should ask the veteran to provide 
more specific details of each in-service 
stressful incident: date(s), place(s), 
unit of assignment at the time of the 
event(s), description of the event(s), 
medal(s) or citation(s) received as a 
result of the event(s), and, if 
appropriate, name(s) and other identifying 
information concerning any other 
individuals involved in the event(s).  At 
a minimum, the claim must indicate the 
location and approximate time (a 2-month 
specific date range) of the stressful 
event(s) in question, and the unit of 
assignment at the time the stressful event 
occurred.  

The veteran is advised that this 
information is vitally necessary, and that 
he must be as specific as possible, since 
without such detailed information, 
independent verification cannot be 
accomplished.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to the 
RO any military records in his possession. 

7.  Unless the RO determines that 
sufficient evidence corroborating at least 
one of the claimed in-service stressful 
experiences has been associated with the 
claims file, the RO should undertake 
necessary action to attempt to 
independently verify the occurrence of the 
veteran's alleged in-service stressful 
experience(s).  The RO should forward to 
the JSSR entity all supporting evidence 
(to include any probative evidence 
submitted by the veteran).  If JSSR's 
research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSSR. 

8.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity 
(pursuant to the development requested in 
paragraphs 6 and 7, above), the RO should 
prepare a report detailing the occurrence 
of any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 9 and 10, below, then proceed 
with paragraph 11. 

9.  If and only if evidence corroborating 
the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented psychiatric history 
and assertions.  All tests and studies, 
including psychological testing, if deemed 
warranted, should be accomplished (with 
all results made available to the 
requesting psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

10.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

11.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

12.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD.  If the veteran fails 
to report to any examination scheduled in 
connection with the claim, the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on the 
merits, in light of all pertinent evidence 
and legal authority.

13.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


